Detailed Action
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/18/2021 has been entered.
 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 

This office action is a response to an the Remarks and amended claims filed on 1/18/2021 in which claims 1 – 6, and 8 - 20 are pending; Claims 1, 11, and 20 are amended.  

Applicant Remarks 

Applicant argues that  in response to the previous Office Action dated June 4, 2020, claim 1 was amended to further recite: "identifying, by a device, one or more telemetry data variables for use to predict failure of a tunnel in a software-defined wide area network (SD-WAN), wherein the one or more telemetry data variables comprise one or more of: a queue statistic, memory usage, processor load, or performance metric of a tail-end router of the tunnel that requests the one or more telemetry data;. The Office Action asserts: "Examiner notes that amended Claim 1 cites a performance metric of a tail-end router as an attribute of telemetry data variables and Examiner argues that at least latency [of Tumuluru] can be broadly interpreted as an attribute of telemetry data variables." Applicant argues that having deleted "performance metric" from claims 1, 11 and 20, Tumuluru fails to make any mention of identifying one or more telemetry data variables for use to predict failure of a tunnel in an SD-WAN, whereby the one or more telemetry data variables comprise a queue statistic, a memory usage, and/or a processor load of a tail-end router of the tunnel that requests the one or more telemetry data variables, as presently claimed. 

Examiner cites Singuru  United States Patent Application 20190028537 teaches of a telemetry data variable in ¶[0043]   In some embodiments, computer system 501 may store user/application data 521, such as the data, variables, records, etc. (e.g., ongoing network traffic transaction data, historical network traffic transaction data, training data, learnt relationship or machine learning model, recurring load patterns, current peak traffic level, predicted upcoming load congestion level, pre-configured images, service instances, and so forth) as described in this disclosure 

Applicant further argues that the Office Action acknowledges that Tumuluru fails to disclose: "using, by the device, the received one or more telemetry data variables as input to a machine learning-based model, to predict a failure of the tunnel," as recited in claim 1, and instead relies on Booth to allegedly cure the deficiencies of Tumuluru.2 However, Booth cannot reasonably cure these deficiencies since neither the Office Action's cited passages (Figure 2 and paragraph [0049] of Booth), nor the remainder of Booth's disclosure, makes any mention of using telemetry data variables as input to a machine learning-based model. Applicant argues that there is no mention, whatsoever, of inputting data to a machine learning-based model - or even machine learning techniques generally - throughout the entire disclosure of Booth. Therefore, Booth cannot possibly teach using telemetry data variables as input to a machine learning-based model, as presently claimed.

Examiner cites Singuru  United States Patent Application 20190028537 who teaches in ¶[0004] ... The processor-executable instructions, on execution, may further cause the processor to learn a relationship between a peak traffic level and the network traffic transaction data based on an analysis of the historical network traffic transaction data. The processor-executable instructions, on execution, may further cause the processor to estimate a current peak traffic level for the ongoing network traffic transaction data based on the relationship. The processor-executable instructions, on execution, may further cause the processor to predict the upcoming load congestion level by correlating the one or more recurring load patterns and the current peak traffic level.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a 
Claims 1 - 6, 9 – 16, and 18 - 20 are rejected under 35 U.S.C. 103 as being unpatentable over Tumuluru United States Patent Application 20180063743 in view of Booth United States Patent Application 20060285500 in view of Scherger United States Patent Application 20200112489 in view of Vasseur United States Patent Application 20150195192 in view of Singuru  United States Patent Application 20190028537.
In regards to Claims 1, 11 and 20, Tumuluru teaches where identifying, by a device, one or more telemetry data variables for use to predict failure of a tunnel in a software-defined wide area network (SD-WAN);¶ [0016]. In one embodiment, configuration engine 116 is responsible for configuring server 110 with all the necessary routing and rules to forward traffic, and configuration engine 116 may also configure and manage software-defined wide area network (SD-WAN) features. In particular, configuration engine 116 is configured to receive configuration information from a management application (not shown) and create multiple FOU tunnels, e.g. 64 or 128 tunnels, according to the configuration information.
Tumuluru teaches where the one or more telemetry data variables comprise one or more of: a queue statistic, memory usage, processor load, or performance metric of the tail-end router; ¶[0008] Probes are then scheduled to measure network metrics, such as latency and liveliness, of each of the FOU tunnels, both periodically and in response to certain events. In turn, a load balancer uses the network metrics to select particular FOU tunnel(s) to send traffic through so as to avoid congestion and high-latency hotspots in the network.
Tumuluru does not disclose, but Booth teaches of sending, by the device, a Bidirectional Forwarding Detection (BFD)-based telemetry request towards a tail-end router of the tunnel that requests the one or more telemetry data variables; receiving, at the device, the requested one or more telemetry data variables;  ¶ [0049] At each pseudowire, in order to provide the peer to peer posting of statistics that enables querying from either endpoint, maintaining the counts further includes periodically exchanging packet anomaly statistics to synchronize packet anomaly counts between the termination points of the router interconnection, in which the anomaly statistics corresponding to the termination point and a particular opposed termination point, as depicted at step 322. Therefore, exchanging packet anomaly statistics between PE endpoints of a particular pseudowire 150 includes posting statistics to the remote PE router by at least on of a VCCV status, L2TP WAN error notification, BFD keep alive, and an LSP status message, as shown at step 323.
 It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Tumuluru. 
One would have been motivated to modify Tumuluru in this manner so diagnostic data can be pro-actively obtained within a tunnel.	
Tumuluru does not disclose, but Scherger teaches of predicting a failure of the tunnel; Figure 7 and ¶[0046 -0048] Accordingly, in various embodiments, the learning management system 205 may be configured to identify one or more of the network elements predicted to fail and determine a location (including physical location and/or a logical location) of the network element 215a-215n. As previously described, the learning management system 205 may be configured to determine, for each predicted failure, an ID associated with the specific physical equipment respectively associated with the network elements 215 predicted to fail. In some embodiments, the ML system 230 may be configured to determine and provide an ID of the physical equipment along with a determination that the physical equipment is predicted to fail. In other embodiments, the learning management system 205 may be configured to obtain an ID associated with the network element predicted to fail via a network management system 110. In various embodiments, the learning management system 205 may determine a location of the equipment identified based on the ID. An ID may include, without limitation, a network address, hardware ID or serial number, a media access controller (MAC) address, data center ID, or other data suitable for uniquely identifying the physical equipment. In further embodiments, the learning management system 205 may be configured to determine the ID of the network element 215a-215n predicted to fail via other management systems, such as the network inventory system 235. 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Tumuluru. 
One would have been motivated to modify Tumuluru in this manner so predicative diagnostic data can be used pro-actively re-route data from a failing tunnel.

Tumuluru does not disclose, but Vasseur teaches the machine learning-based model is trained to predict failure of a given tunnel in the SD-WAN; See Fig. 7 (element 715) and ¶[0046 0048].  E.g. ¶[0046]  Consequently, in contrast with existing approach, the techniques herein rely on the use of a predictive approach using a learning machine (LM) using time-series analysis to predict the failure of network elements, such that traffic can be rerouted prior to even detecting the failure.

One would have been motivated to modify Tumuluru in this manner so that machine learning-based model can pro-actively predict tunnel failures and traffic can be re-routed before the failures occur. 

Tumuluru does not disclose, but Singuru  teaches where the one or more telemetry data variables comprise a queue statistic, a memory usage, and/or a processor load of a tail-end router of the tunnel that requests the one or more telemetry data variables; ¶[0043]   In some embodiments, computer system 501 may store user/application data 521, such as the data, variables, records, etc. (e.g., ongoing network traffic transaction data, historical network traffic transaction data, training data, learnt relationship or machine learning model, recurring load patterns, current peak traffic level, predicted upcoming load congestion level, pre-configured images, service instances, and so forth) as described in this disclosure.

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Tumuluru. 

One would have been motivated to modify Tumuluru in this manner so that learnt relationship such as  recurring load patterns, current peak traffic level, can be used in a machine learning model.

Tumuluru does not disclose, but Singuru teaches of using, by the device, the received one or more telemetry data variables as input to a machine learning-based model; ¶[0004] ... The processor-executable instructions, on execution, may further cause the processor to learn a relationship between a peak traffic level and the network traffic transaction data based on an analysis of the historical network traffic transaction data. The processor-executable instructions, on execution, may further cause the processor to estimate a current peak traffic level for the ongoing network traffic transaction data based on the relationship. The processor-executable instructions, on execution, may further cause the processor to predict the upcoming load congestion level by correlating the one or more recurring load patterns and the current peak traffic level.



One would have been motivated to modify Tumuluru in this manner so that telemetry data variables can be used as input to a machine learning-based model,

In regards to Claims 2 and 12, Tumuluru does not disclose, but Scherger teaches of proactively rerouting the tunnel, when the failure of the tunnel is predicted; ¶ [0050] In further embodiments, other factors may be considered to determine priority. For example, the ML system 230 may further be configured to determine the immediacy of a failure. The learning management system 205 may, in turn, be configured to perform actions to address the more imminent failure first.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Tumuluru. 

One would have been motivated to modify Tumuluru in this manner so predicative diagnostic data can be used pro-actively re-route data from a failing tunnel so that services are uninterrupted.

In regards to Claims 3 and 13, Tumuluru does not disclose, but Scherger teaches of sending the received one or more telemetry data variables to a cloud-based service that executes the machine learning-based model. ¶ [0074] FIG. 5 is a block diagram illustrating a networked system 500, which may be used in accordance with various embodiments. The system 500 may include one or more user devices 505. A user device 505 may include, merely by way of example, desktop computers, single-board computers, tablet computers, laptop computers, handheld computers, and the like, running an appropriate operating system, which in various embodiments may include various network elements. User devices 505 may further include external devices, remote devices, servers, and/or workstation computers running any of a variety of operating systems. 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Tumuluru. 

One would have been motivated to modify Tumuluru in this manner so that machine learning-based model can be accessed by multiple network management devices over multiple networks.

In regards to Claims 4 and 14, Tumuluru does not disclose, but Booth teaches of  flooding a link state advertisement to neighbors of the tail-end router that includes the received one or more telemetry data variables, to prevent the neighbors of the tail-end router from also requesting the one or more telemetry data variables from the tail-end router. ¶[0049] At each pseudowire, in order to provide the peer to peer posting of statistics that enables querying from either endpoint, maintaining the counts further includes periodically exchanging packet anomaly statistics to synchronize packet anomaly counts between the termination points of the router interconnection, in which the anomaly statistics corresponding to the termination point and a particular opposed termination point, as depicted at step 322.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Tumuluru. 

One would have been motivated to modify Tumuluru in this manner so that telemetry data variables can be accessed by a network management devices for processing.

In regards to Claims 5 and 15, Tumuluru does not disclose, but Scherger teaches where the tail-end router executes a second machine learning-based model to predict failure of the tunnel, and wherein the one or more telemetry variables comprise a forecasting score generated by the second machine learning-based model;  ¶[0016] The failure prediction system may be configured to receive a respective data stream of one or more key performance indicators for each of the one or more network elements respectively.  The failure prediction system may further be configured to determine, based on at least one of the one or more key performance indicators, whether a network element of the one or more network elements is predicted to fail.  The learning management system may be coupled to the failure prediction system.  The learning management system may include a processor; and non-transitory computer readable media comprising instructions executable by the processor to perform various functions.  Accordingly, the learning management system may be configured to receive a failure prediction indicating that the network element is predicted to fail an identifier of physical equipment comprising the network element from the failure prediction system.

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Tumuluru. 



In regards to Claims 6 and 16, Tumuluru does not disclose, but Booth teaches of sending, by the device, the one or more telemetry data variables to neighbors of the tail-end router via unicast, to prevent the neighbors of the tail-end router from also requesting the one or more telemetry data variables from the tail-end router; ¶[0051]. IPsec is particularly interesting given its ability to negotiate specific IP filters to apply traffic to. The negotiated filters in IPsec are operable to apply to specific IP flows that one wished to analyze actual traffic loss on among points in a network.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Tumuluru. 

One would have been motivated to modify Tumuluru in this manner so that telemetry data variables can be accessed by one network management devices for processing.


In regards to Claims 9 and 18, Tumuluru does not disclose, but Booth teaches of receiving, at the device, a rejection of a second BFD-based telemetry request sent towards a second tail-end router of a second tunnel; and executing the machine learning-model in a degraded mode, in response to receiving the rejection; ¶ [0050] Statistics are exchanged, or posted, to opposed PE routers by exchanging VCCV messages between each of the termination points (e.g. PE routers) to propagate consistent counts of at least lost packets and misordered packets, as depicted at step 324. Additional counts may be included in alternate configurations. Such reporting may further include aggregating the counts for each of the pseudowires 150, as shown at step 325, such as in the case of a large number of pseudowires from which to query. Control then reverts to step 308 for additional message traffic packets and further processing as discussed above.

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Tumuluru. 

One would have been motivated to modify Tumuluru in this manner so that telemetry data variables of a second tunnel can be used in the event that a first tunnel rejects the initial telemetry request.

In regards to Claims 10 and 19, Tumuluru does not disclose, but Booth teaches sending, by the device, an Operation, Administration, and Maintenance (OAM) protocol message towards the tail-end router, to capture telemetry data from one or more intermediate routers of the tunnel for input to the machine learning-based model;¶ [0018] Packet loss calculation may be achievable by employing native service OAM (Operations and Maintenance) techniques such as ATM (Asynchronous Transfer Mode). However, such solutions do not take into account all of the traffic traversing the pseudowire. They also run end-to-end (between clients of the access circuits attached to the PWs), which impedes detection of the packet loss on the actual pseudowire portion of the connection.

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Tumuluru. 

One would have been motivated to modify Tumuluru in this manner so that messaging for telemetry data can be made reliably with an established protocol.

Claims 8  and 17 are rejected under 35 U.S.C. 103 as being unpatentable over  Tumuluru United States Patent Application  20180063743 in view of Booth United States Patent Application 20060285500 and in further view of Scherger United States Patent Application 20200112489 in further view of Gupta United States Patent Application.
In regards to Claims 8 and 17, Tumuluru does not disclose, but Gupta teaches where the machine learning-based model comprises a gradient boosted tree; ¶ [0028] The training data 206 is used by a model builder 208 to train a machine learning model 210. Some example machine learning models include decision tree-based models, such as Gradient Boosted Trees or Random Forest models.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Tumuluru. 
One would have been motivated to modify Tumuluru in this manner so that accurate failure predictions can be made.

Conclusion;

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY BARON whose telephone number is (571)270-1748.  The examiner can normally be reached on 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on 571 272 3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HENRY BARON/Examiner, Art Unit 2462                                                                                                                                                                                                        

/YEMANE MESFIN/Supervisory Patent Examiner, Art Unit 2462